       Case 3:15-md-02672-CRB Document 6294 Filed 05/13/19 Page 1 of 3



 1   Robert J. Giuffra, Jr. (pro hac vice)
     giuffrar@sullcrom.com
 2   Sharon L. Nelles (pro hac vice)
     nelless@sullcrom.com
 3   William B. Monahan (pro hac vice)
     monahanw@sullcrom.com
 4   John G. McCarthy (pro hac vice)
     mccarthyj@sullcrom.com
 5   SULLIVAN & CROMWELL LLP
     125 Broad Street
 6   New York, New York 10004
     Telephone: (212) 558-4000
 7   Facsimile: (212) 558-3588

 8   Laura Kabler Oswell (SBN 241281)
     oswelll@sullcrom.com
 9   SULLIVAN & CROMWELL LLP
     1870 Embarcadero Road
10   Palo Alto, California 94303
     Telephone: (650) 461-5600
11   Facsimile: (650) 461-5700

12   Counsel for Defendants Volkswagen Group
     of America, Inc. and Audi of America, LLC
13
     [Additional Counsel Listed on Signature Page]
14

15
                                    UNITED STATES DISTRICT COURT
16
                                  NORTHERN DISTRICT OF CALIFORNIA
17

18   IN RE: VOLKSWAGEN ‘CLEAN DIESEL’                   No. 02672-CRB (JSC)
     MARKETING, SALES PRACTICES, AND
19   PRODUCTS LIABILITY LITIGATION                      STIPULATION AND [PROPOSED]
20                                                      ORDER SETTING NEW HEARING
     This document relates to:                          DATE FOR DEFENDANTS’ MOTIONS
21                                                      TO DISMISS THE PRE-NOV
     Nemet, et al. v. Volkswagen Group of America,      PLAINTIFFS’ AMENDED COMPLAINT
22   Inc., et al., Case No. 3:17-cv-04372-CRB
23

24

25

26
27

28
                                              STIPULATION AND [PROPOSED] ORDER RESCHEDULING HEARING DATE
                                                                                  MDL NO. 2672 CRB (JSC)
       Case 3:15-md-02672-CRB Document 6294 Filed 05/13/19 Page 2 of 3



 1          In accordance with Local Civil Rule 6-2, Plaintiffs and Defendants Volkswagen Group of

 2   America, Inc., Audi of America, LLC, Robert Bosch LLC, and Robert Bosch GmbH (“Defendants”)

 3   (collectively with Plaintiffs, the “Parties”), through their undersigned counsel, hereby agree and

 4   stipulate to the following matters:

 5          WHEREAS, on January 15, 2019, Defendants filed their motions to dismiss Plaintiffs’ First

 6   Amended Class Action Complaint, ECF Nos. 5782, 5783 (the “Motions”); on March 26, 2019,

 7   Plaintiffs filed their opposition to the Motions, ECF No. 6085; and on May 2, 2019, Defendants filed

 8   their replies in support of the Motions, ECF Nos. 6244, 6245;

 9          WHEREAS, the current hearing date for the Motions is set for July 12, 2019;

10          WHEREAS, due to the unavailiabilty of counsel for one of the Parties on the current hearing

11   date, the Parties have conferred and have agreed to set the hearing on the Motions for July 26, 2019,

12   at 10:00 a.m, subject to the Court’s approval.

13          IT IS THEREFORE STIPULATED AND AGREED by the Parties, through their respective

14   counsel of record, that, subject to the Court’s approval, on July 26, 2019 at 10:00 a.m., in Courtroom

15   6 of the United States District Court for the Northern District of California, located at 450 Golden

16   Gate Avenue, San Francisco, CA 94102-3489, the Court will hear oral argument on the Motions.

17

18   Dated: May 13, 2019                               Respectfully submitted,
19   /s/ Steve W. Berman                               /s/ Robert J. Giuffra, Jr.
     Steve W. Berman (pro hac vice)                    Robert J. Giuffra, Jr. (pro hac vice)
20   HAGENS BERMAN SOBOL SHAPIRO LLP                   giuffrar@sullcrom.com
     1301 Second Avenue, Suite 2000                    Sharon L. Nelles (pro hac vice)
21   Seattle, Washington 98101                         nelless@sullcrom.com
     Telephone: 206) 623-7292                          William B. Monahan (pro hac vice)
22   Facsimile: (206) 623-0594                         monahanw@sullcrom.com
     Email: steve@hbsslaw.com                          John G. McCarthy (pro hac vice)
23                                                     mccarthyj@sullcrom.com
     Robert B. Carey (pro hac vice)                    SULLIVAN & CROMWELL LLP
24   HAGENS BERMAN SOBOL SHAPIRO LLP                   125 Broad Street
     11 W. Jefferson St., Ste. 100                     New York, New York 10004
25   Phoenix, AZ 85003                                 Telephone: (212) 558-4000
     Telephone: (602) 840-5900                         Facsimile: (212) 558-3588
26   Facsimile: (602) 840-3012
     Email: rob@hbsslaw.com                            Laura Kabler Oswell (SBN 241281)
27                                                     oswelll@sullcrom.com
     Shana E. Scarlett (SBN 217895)                    SULLIVAN & CROMWELL LLP
28   HAGENS BERMAN SOBOL SHAPIRO LLP                   1870 Embarcadero Road

                                                STIPULATION AND [PROPOSED] ORDER RESCHEDULING HEARING DATE
                                                                                    MDL NO. 2672 CRB (JSC)
       Case 3:15-md-02672-CRB Document 6294 Filed 05/13/19 Page 3 of 3



 1   715 Hearst Avenue, Suite 202              Palo Alto, California 94303
     Berkeley, CA 94710                        Telephone: (650) 461-5600
 2   Telephone: (510) 725-3000                 Facsimile: (650) 461-5700
     Facsimile: (510) 725-3001
 3   Email: shanas@hbsslaw.com                 Counsel for Volkswagen Group of America,
                                               Inc. and Audi of America, LLC
 4   Stuart M. Paynter (SBN 226147)
     THE PAYNTER LAW FIRM, PLLC                /s/ Matthew D. Slater
 5   1200 G Street NW Suite 800                Matthew D. Slater (pro hac vice)
     Washington, D.C. 20005                    CLEARY GOTTLIEB STEEN &
 6   Telephone: (202) 626-4486                 HAMILTON LLP
     Facsimile: (866) 734-0622                 2112 Pennsylvania Ave., NW,
 7   Email: stuart@paynterlawfirm.com          Washington, DC 20037
                                               Phone: (202) 974-1500
 8   Celeste H. G. Boyd (pro hac vice)         Facsimile: (202) 974-1999
     THE PAYNTER LAW FIRM, PLLC                mslater@cgsh.com
 9   106 S. Churton St., Ste 200
     Hillsborough, NC 27278                    Carmine Boccuzzi (pro hac vice)
10   Telephone: (919) 370-6300                 CLEARY GOTTLIEB STEEN &
     Email: cboyd@paynterlaw.com               HAMILTON LLP
11                                             One Liberty Plaza
     Counsel for Plaintiffs                    New York, NY 10006
12                                             Phone: (212) 225-2508
                                               Facsimile: (212) 225-3999
13                                             cboccuzzi@cgsh.com

14                                             Ryan Sandrock (SBN 251781)
                                               SIDLEY AUSTIN LLP
15                                             555 California Street, Suite 2000
                                               San Francisco, CA 94104
16                                             Phone: (415) 772-1200
                                               Facsimile: (415) 772-7400
17                                             rsandrock@sidley.com

18                                             Counsel for Robert Bosch LLC and Robert
                                               Bosch GmbH
19

20          PURSUANT TO STIPULATION, IT IS SO ORDERED.
21

22   May ____, 2019
                                           Honorable Charles R. Breyer
23                                         UNITED STATES DISTRICT JUDGE
24

25

26
27

28

                                         STIPULATION AND [PROPOSED] ORDER RESCHEDULING HEARING DATE
                                                                             MDL NO. 2672 CRB (JSC)
